DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 10/16/2020.  Claims 9, 10, 13, 14, 16-21, and 23-29 are pending.  Claim 9 has been amended.  Claim 29 is new.
Claims 9-14, and 16-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al.  (US 4,156,621).  Claim 9 has been amended to further recite “wherein the heating unit comprises a heat exchanger operating with process steam or process hot water provided by the beverage filling plant.”  Applicant argues that Andrews cannot anticipate the claim because its apparatus is directed to a dishwashing system and is not operated with process steam or process hot water provided by a beverage filling plant.  This is not persuasive because the beverage filling plant is not a positively recited element, and the fluid used by Andrews being obtained from a beverage filling plant is not a patentable distinction, but is instead a mere intended use.  The fluid used in the heating unit (106) of Andrews can be provided from a beverage filling plant.  Furthermore, the entire apparatus of Andrews can be broadly and reasonably interpreted as a beverage filling plant, and fluids used therein would then be process fluids of a beverage filling plant.  It is also noted that the claim does not distinguish the cleaning medium from a “process hot water,” so the water used by Andrews in .
In response to Applicant’s amendments, new/modified ground(s) of rejections are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 10, 13, 14, 16-20, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al.  (US 4,156,621).
Regarding claims 9, 10, 13, 14, 16-20, and 29, Andrews discloses a device for cleaning a plant part that is to be cleaned in a beverage filling plant, comprising: a medium inflow configured to supply a cleaning medium to the plant part (Figure 1: 108); a medium return flow configured to remove at least a portion of the cleaning medium from the plant part (50); a buffer tank that connects the medium return flow with the medium inflow (94); a heating unit configured to heat the cleaning medium in the medium inflow, wherein the heating unit comprises a heat exchanger operating with process steam or process hot water provided by the beverage filling plant (106); and a recuperator configured to transfer heat energy from the cleaning medium that is removed via the medium return flow to the cleaning medium that is to be supplied to the heating unit (102); the recuperator is disposed upstream of the heating unit (see 102, 106); a drainage connection that is switchably connected with the medium return flow (see valve 52 and its upstream conduit); the drainage connection is disposed downstream of the recuperator (52, 102); a circulation line that conveys the cleaning medium from the medium return flow to the buffer tank (see sections of lines 50, 62, 78, 82, 92); a bypass configured to transport the cleaning medium past the buffer tank (18); a pump configured to push the cleaning medium to the medium inflow from the buffer tank (96); a acid supply line and a lye supply line (24 and 68 may be used with acid and/or lye); a fresh water connection 
Further regarding claim 29, it is noted that the process steam is previously recited as being an optional limitation, so is not required by the claim.  It is also noted that the beverage filling plant is not a positively recited claim limitation.
It is noted that cleaning a plant part that is to be cleaned in a beverage filling plant, use of process steam or process hot water provided by the beverage filling plant, or use of acid or lye is intended use, and the apparatus of Andrews is capable of cleaning a plant part as claimed.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711